Title: To Thomas Jefferson from Henry Dearborn, 9 July 1802
From: Dearborn, Henry
To: Jefferson, Thomas


          
            War Department 9th July 1802
          
          The Secretary of War has the honor to submit to the President of the U States (for his approbation) the following list of promotions
          Regiment of Artillerists
          Captain George Ingersoll to be Major Vice Wadsworth transferred 1st. Lieutt. Peter Tallman to be Captain Vice Ingersoll promoted
          2nd. Regiment of Infantry
          1st. Lieut. Thomas Swaine to be Captain Vice Vance Resigned
          2nd. Lieut. Edward P. Gaines to be 1st. Lieut. Vice Erwine Resigned
          2nd. Lieut. Robert G. Barde to be 1st. Lieut. Vice Swaine promoted
          Ensign George T Ross to be 2nd Lieutenant Vice Gaines promoted
          Ensign Henry B Brevoort to be 2d. Lieut Vice Barde promoted
        